Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 September, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the terms “assembly jaw not forced in the first state” and “assembly jaw forced in the second state” renders the claim indefinite as it is unclear on what portion of the assembly jaw is being forced and what portion of the assembly jaw is not being forced in each of the state.
Claims 2-12 are rejected because of their dependence on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Witter et al. (US8491685) (hereinafter “Witter”) provided by the Applicant in the IDS.
Regarding claim 1, Witter reference teaches a dust suction system, comprising: a cyclonic dust filter component comprising a dust exhausting port (see Fig 1; item 14 is the cyclonic dust filter with a dust exhaust port at the bottom of the cyclone);  
5a dust collection bucket comprising a trunk (see Fig 1 and or Fig 2; item 74 is the dust collection bucket with a trunk), a dust inlet disposed on the trunk (see Fig 1; the exhaust port of item 14 is connected to the trunk with an inlet), and an assembly rib disposed outside the trunk (see Fig 1 and or Fig below), and the dust collection bucket comprising a first outer diameter at a position of the assembly rib (see Fig 1; the cylindrical trunk has an outer diameter at the rib assembly position); 
and a load bearing frame comprising a frame and a support plate 10disposed on the frame, the support plate dividing the frame into an upper mounting area provided for disposing the cyclonic dust filter component (see Fig 2; the lid 56 acting as a support plate divide the frame into an upper mounting area for disposing the dust filter 14), and a lower mounting area provided for disposing the dust collection bucket (see Fig 2; the lid 56 acting as a support plate divide the frame into a lower mounting area for disposing the dust collection bucket 74), the support plate comprising a through hole disposed corresponding to the dust exhausting port (see Fig 1; the exhaust port of the dust filter corresponds to the through hole of the lid 56) . Witter reference further teaches the assembly jaws and its structure but is different from claim 1, in that it does not teach the assembly jaws facing the lower mounting area. However, it would be obvious to a person of ordinary skill in the art to flip and or reverse the assembly jaws of the Witter reference, this mere reversal of parts found in the prior art is an obvious modification. See MPEP 2144.04 (Vl) (A) and the modified Witter reference with flipped assembly jaws teaches at least two 15assembly jaws disposed on one side of the support plate facing the lower mounting area and located at two opposite sides of the through hole (see Fig 4 and or Fig 6; item 62 are the assembly jaws disposed on one side of the support plate 56 and located on the opposite side of the through hole), each of the assembly jaws comprising a connecting section connecting the support plate (see Fig 6; item 64), an extending section connecting the connecting section (see Fig 6; item 70), and a limiting section 20connecting the extending section (see Fig 6; item 68), the limiting section comprising a limiting protrusion disposed towards a direction of the through hole (see Fig 6; the rounded hook portion is the protrusion disposed towards a direction of the through hole) , each of the assembly jaws comprising a first state in which the assembly jaw is not forced and the assembly rib is restricted by the limiting protrusion (see Fig 5 and or Fig 6; the assembly jaw is not forced when it is in open position), and a second state in which the assembly jaw is 25forced (the second state is the closed state of the jaw), wherein the extending section is deformed by serving the 13connecting section as a fulcrum and the limiting section is displaced opposite to the through hole in the second state, wherein when the two assembly jaws are in the first state and a connection length of the two limiting protrusions is smaller than the first outer diameter, 5the dust collection bucket is suspended and a movement of the dust collection bucket is restricted so that the dust inlet communicates with the dust exhausting port by the through hole (see Fig 1; when the jaw assembly is in closed position, the movement of the dust collection bucket is restricted and the dust inlet communicates with the exhaust port) , when at least one of the two assembly jaws is in the second state and a connection length of the two limiting (see Fig 1; when the jaw assembly is in open position, the movement of the dust collection bucket is unrestricted and can be removed from the lower mounting area).

    PNG
    media_image1.png
    405
    664
    media_image1.png
    Greyscale

Regarding claim 2, Witter reference teaches the dust suction system as claimed in claim 1, Witter reference further teaches that the through hole is a circular hole (see Fig 4), and the two assembly jaws are located on an extension line of a diameter of the through hole (see Fig 4; the two assembly jaws on the left and right side are located on the diameter line of the through hole).
Regarding claim 3, Witter reference teaches the dust suction system as claimed in claim 2, Witter reference further teaches the assembly rib and limiting protrusion of the assembly jaws. Witter reference is different from claim 3, in that it does not teach the shape of the assembly rib to be rectangular. However, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the assembly rib from round to rectangular 
Regarding claim 4, Witter reference teaches the dust suction system as claimed in claim 3, Witter reference further teaches the dust 20exhausting port comprises a first aperture (see Fig 4; the opening of the exhaust port is the first aperture), and the dust inlet comprises a second aperture that is larger than the first aperture but smaller than the first outer diameter (see Fig 4; the opening of the dust bucket inlet is the second aperture is larger than the first aperture and smaller than the outer diameter of the bucket) 

    PNG
    media_image2.png
    674
    637
    media_image2.png
    Greyscale

Regarding claim 5, Witter reference teaches the dust suction system as claimed in claim 4, Witter reference further teaches that a spacing is provided between the limiting protrusion of each of the assembly jaws and an end of the assembly jaw opposite to the support plate (see Fig 6; there is a space provided between the limiting protrusion of the assembly jaw and the flat end of assembly jaw at the opposite side of the supporting plate)

    PNG
    media_image3.png
    269
    370
    media_image3.png
    Greyscale


Regarding claim 6, Witter reference teaches the dust suction system as claimed in claim 5, Witter reference further teaches that the dust collection bucket comprises at least one take-out path for taking out from the lower mounting area (see Fig 1; the dust collection bucket has a take-out path by virtue of the fact that the bucket is removed and or separated from the lower mounting area to empty the bucket), and the support plate comprises at least one auxiliary assembly jaw disposed corresponding to the through hole and not interfering with the at least one take-out path (see Fig 4; the modified Witter reference has an assembly jaw 62 in the center is the auxiliary assembly jaw disposed corresponding to the through hole) and the auxiliary assembly jaw provides support for the assembly rib when the two assembly jaws are in the first state.
Regarding claim 7, Witter reference teaches the dust suction system as claimed in claim 1, Witter reference further teaches the dust 20exhausting port comprises a first aperture (see Fig 4; the opening of the exhaust port is the first aperture), and the dust inlet comprises a second aperture that is larger than the first aperture but smaller than the first outer diameter (see Fig 4; the opening of the dust bucket inlet is the second aperture is larger than the first aperture and smaller than the outer diameter of the bucket) 
Regarding claim 8, Witter reference teaches the dust suction system as claimed in claim 1, Witter reference further teaches that a spacing is provided between the limiting protrusion of each of the assembly jaws and an end of the assembly jaw opposite to the support plate (see Fig 6; there is a space provided between the limiting protrusion of the assembly jaw and the flat end of assembly jaw for connection)

    PNG
    media_image3.png
    269
    370
    media_image3.png
    Greyscale

Regarding claim 9, Witter reference teaches the dust suction system as claimed in claim 1, Witter reference further teaches that the dust collection bucket comprises at least one take-out path for taking out from the lower mounting area (see Fig 1; the dust collection bucket has a take-out path by virtue of the fact that the bucket is removed and or separated from the lower mounting area to empty the bucket), and the support plate comprises at least one auxiliary assembly jaw disposed corresponding to the through hole and not interfering with the at least one take-out path (see Fig 4; the modified Witter reference has an assembly jaw 62 in the center is the auxiliary assembly jaw disposed corresponding to the through hole)
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Witter in view of Conrad et al. (US20160015230) (hereinafter “Conrad”)
Regarding claim 10, Witter reference teaches the dust suction system as claimed in claim 1, Witter reference further teaches that the cyclonic dust filter component comprises a dust filter device (see Fig 1; the cyclone 14 acts as a dust filter device) and an exhaust device connected to the dust filter device (see Fig 1 and or Fig 4; item 20 having a fan 22 is connected to the cyclone), the dust filter device comprises a cyclone chamber (see Fig 1; the cyclone has a cyclone chamber inside it in which a cyclonic flow is created) and a deflector disposed in the cyclone chamber, the cyclone chamber comprises an air inlet (see Fig 1; item 12 is the air inlet), an air 25outlet connecting the exhaust device (see Fig 1; the outlet of the cyclone at the top connected to the fan 22), and the dust exhausting port (see Fig 1; item 14 is the cyclonic dust filter with a dust exhaust port at the bottom of the cyclone). Witter reference is different from claim 10, in that it does not teach a deflector 15disposed at one end of the cyclone chamber where the dust exhausting port is provided. Conrad reference is directed to the same field of filtration and or separation (see abstract). Conrad reference further teaches that a deflector disposed at the lower end of the cyclone chamber (see Fig 7 item 232 and or paragraph 0092) to achieve a predictable result of higher separation by creating a cyclonic flow in the bottom and redirecting the air upward to the air outlet. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Witter reference with the deflector of Conrad reference in order to achieve a predictable result of higher separation by creating a cyclonic flow in the bottom and redirecting the air upward to the air outlet. See MPEP 2143 (l) (A)
Regarding claim 11, Witter and Conrad reference teaches the dust suction system as claimed in claim 10, Witter reference further teaches that the cyclonic dust filter component comprises a filtering device disposed 5between the dust filter device and the exhaust device (see Fig 1; the cyclone act as a filtering device to separate dust from the air)
Regarding claim 12, Witter and Conrad reference teaches the dust suction system as claimed in claim 10, Witter reference further teaches that the dust collection bucket defines a take-out path for taking out from the lower mounting area (see Fig 1; the dust collection bucket has a take-out path by virtue of the fact that the bucket is removed and or separated from the lower mounting area to empty the bucket), and the support plate comprises at least one auxiliary assembly jaw disposed corresponding to the through hole and not interfering with the at least one take-out path (see Fig 4; the modified Witter reference has an assembly jaw 62 in the center is the auxiliary assembly jaw disposed corresponding to the through hole)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


HAFIZ M. AAMIR
Examiner
Art Unit 1773



/LUCAS A STELLING/Primary Examiner, Art Unit 1773